BEAUCHAMP, Judge.
The opinion of this Court on original submission in this cause is withdrawn and the following is substituted in lieu thereof.
Appellant was convicted on an indictment charging the unlawful sale of meat from the carcass of a horse for human consumption. The penalty assessed is $200.
Each question raised in this appeal has been discussed in Neill v. State, Tex.Cr.R., 229 S.W.2d 361, this day decided, and it is not necessary to re-state the same herein.
We find no reversible error in the record and the judgment of the trial court is affirmed.